The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are pending in this application.
Claims 4-7, 14, 18-19, 21-23, 25, 27-61, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amith et al., WO 2015/011163 A1; in view of Chorell et al., J. Med. Chem. (2010) Vol. 53(15), pp. 5690-5695; Bengtsson et al., Synth. Substituted Ring-fused 2-Pyridones and Applications in Chem. Biol. (Jan. 1. 2013), Doctoral Thesis, pp. 1-96, [Bengtsson]; Bengtsson et al., Eur. J. Med. Chem. (2012), vol. 54 pp. 637-646, [Bengtsson I]; and Alteri et al., PNAS (2007), vol. 104(12), pp. 5145-5150.  
Applicant claims a composition comprising a TB drug and a compound of formula II or pharmaceutically acceptable salt thereof.  Applicant claims kit comprising the composition with “instructions of use” (claims 62-65).  
Determination of the scope and content of the prior art (MPEP 2141.01 
Amith et al., teach composition comprising combination of four commercial anti-TB drugs (rifampicin, isoniazid, ethambutol, pyrazinamide) and that the combination is necessary due to toxicity and multiple drug resistance (MDR) by mycobacterium. See the entire document, particularly the abstract. 
 Chorell et al., teach compounds of formula II. The compounds bind to pilus (pili) chaperones and block their formation in the chaperone/usher pathway. The compounds can be administered with other bactericides. See the entire document, particularly the abstract, introduction, tables 1-3, reaction schemes 1-3, pp. 5690-94. 
[Bengtsson] teach compounds of formula II. The compounds bind to pilus chaperones and block their formation in the chaperone/usher pathway. They are useful as anti-bacteria agents. They allow for more tolerance of antibiotics and for slower development of drug resistance. See the entire document, particularly the abstract, pp. 3-17; tables 1-6.
[Bengtsson I] teach compounds of formula II. The compounds bind to pilus chaperones and block their formation in the chaperone/usher pathway. They are useful as anti-bacteria agents to combat drug resistance. See the entire document, particularly the abstract, reaction schemes at pp. 638-640; tables 1-3.
Alteri et al., teach Mycobacterium tuberculosis (MT) produces pili during human infection. The Mycobacterium tuberculosis pili (MTP) is aggregative and flexible. It has similar morphological, biochemical and functional properties as bacteria pili and many bacteria pathogens use pili as adherence factors to colonize the host (Abstract). MTP is used by MT as a mechanism to colonize human host (see the document, particularly pp. 5145, col. 2, lines 28-29). 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Amith et al., and Alteri et al., is that applicant claims the combination of a TB drug and a compound of formula II, while the prior arts did not disclose compounds of formula II.
The difference between the instant invention and Chorell et al., [Bengtsson] and [Bengtsson I] is that applicant claims the combination of a TB drug and a compound of formula II, while the prior arts did not teach anti-TB drugs.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
The invention is a combination of prior arts’ inventions, done in a manner obvious to one of ordinary skill in the art.  The compounds of formula II inactivate pili, which renders bacteria avirulent and make them susceptible to antibiotics and slow development of drug resistance, [Bengtsson I].  
Having known that toxicity and multiple drug resistance by MT is a problem and requires combination therapy (Amith et al.) and knowing that MT pili is used by MT as a mechanism to colonize human host and has similar morphological, biochemical and functional properties as bacteria pili (Alteri et al.) one of ordinary skill in the art would have known and be motivated to combine a compound of formula II with a TB drug to make MT susceptible to anti-TB drug and slows development of drug resistance. The motivation is also to avoid the prior arts. There is reasonable expectation of success because the invention and the prior arts are in the same field of endeavor.
The combination of printed instruction and an old product into a kit (claims 62-65) is not patentable under the US patent practice even if the instruction is a new use of the product.  In re Negai, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  A package insert or a label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandatory under government regulation and therefore, one of ordinary skill in the art would have been motivated to label a drug as required under government regulation. 
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. Compounds of formula II and anti-TB drugs, e.g. the specific drugs in claims 24, 26, are well-known in the art.  Having drugs in kits is a routine practice in the art.  They were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to combine compounds of formula II and a TB drug. It takes no more than conventional technique to perform the combination and put the product in a kit labelled with instruction. Such are deemed inventions of reasoning not of creativity, KSR, supra.
Response 
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. Applicant cites US patents drawn to combination of two or more known drugs as evidence that such combinations are patentable.  Applicant should revisit KSR on combination of known inventions.  Each and every application is examined and allowed or rejected on its merit. Examiners are human beings subject to error. However, the Office is not in the business of perpetuating its error. 
Applicant contends showing that a POSA would not have been motivated to combine the drugs or a showing of superior result would overcome obviousness rejection. Just because one POSA is not motivated to combine them does not imply other POSAs would not be motivated to do so. According to KSR, combination of know inventions is not patentable and no TMS is required in that decision.  However, USPTO reviewing court suggests the office include a motivation. The Examiner did as suggested by the court which is repeated herewith. 
Having known that toxicity and multiple drug resistance by MT is a problem and requires combination therapy (Amith). Knowing that compound II prevents the formation of bacteria pili thereby reduce human susceptibility to bacterial infection (Chorell, [Bengtsson], [Bengtsson I]) and compound II is used in combination with other bactericides (Chorell). Knowing that MT pili is used by MT as a mechanism to colonize human host and has similar morphological, biochemical and functional properties as bacteria pili (Alteri et al.), one of ordinary skill in the art would have known and be motivated to combine compound II with a TB drug to make MT susceptible to anti-TB drug and slows development of TB drug resistance. The motivation is also to avoid the prior arts. There is reasonable expectation of success because the invention and the prior arts are in the same field of endeavor.
Applicant contends a POSA would not have known to make the combination of compound II and a TB drug because unlike the pili by “Chorell, [Bengtsson] and [Bengtsson I], MT does not have the chaperone/usher pathway.”  There is nothing in the rejection stating MT has chaperone/usher pathway. Compound II blocks formation of pili and is useful as anti-bacteria agent, allowing for more tolerance of antibiotics and slower development of drug resistance (Chorell, [Bengtsson] and [Bengtsson I]). MT pili is used by MT as a mechanism to colonize human host and has similar morphological, biochemical and functional properties as bacteria pili (Alteri).  Therefore, bacteria and MT pili are known functional equivalents before the time the invention was filed. Applicant should revisit KSR on substitution of known equivalents.  A POSA knowing that bacteria and MT pili are equivalents, would have known to pursue any of the two options and add compound II to either anti-bacterial or TB drugs. 
The contention also ignores the teachings by Amith and Alteri. Applicant's cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. 
At  pages 19-22, applicant asserts inherent properties of compound II and TB drugs, concludes such is unexpected and therefore their combination is allowable. Under the US patent practice inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   The assertions does not change the fact that compound II and TB drugs are not applicant’s inventions.  A new property, utility or function does not make unpatentable compound patentable, In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977). The compounds are still the same. 
The improved outcome (synergy) asserted by applicant is not unexpected. Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) the improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004), In re Harris, supra; and 5) are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind, and therefore cannot support a showing of unexpected result, 2) the examples are not commensurate in scope with the claims, wherein compounds of formula II are in the thousands and TB drugs are non-limiting; 3) the result is not from a comparison with the closest prior art(s) and not from a true side-by-side comparison assays, 4) the alleged improved properties or functions represent a difference in degrees and not in kind.; and 5) are statements that are not reviewable and cannot be analyzed in comparison with the prior art(s).  Therefore, applicant fails to meet the requirements of unexpected result.
The combination of non-patentable inventions is not patentable. The TB drugs and compounds of formula II were in the public domain before the time the invention was made and therefore, they are not patentable.  
The US “constitution requires that there be some invention to be entitled to patent protection”.  Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).  Combination of known inventions is deemed an invention of reasoning not of creativity, KSR. 
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the drugs. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because, the claim in the examined application is either anticipated by or would have been obvious over the referenced claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13, 15-17, 20, 24, 26, 62-65, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,945,999. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant composition and its kit are obvious from the method of using it in US ‘999. 
Response 
Applicant's arguments filed 6/7/22, have been fully considered but they are not persuasive. Applicant will address the rejection when the composition is found allowable.
This is a RCE of applicant's earlier Application No. 16/937,851.  All claims are drawn to the same invention claimed in the earlier application and have been finally rejected on the grounds and art of record.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 15, 2022